Citation Nr: 0828831	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  07-32 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
chondromalacia patellae of the left knee. 


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from March 1989 until May 
1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.


FINDING OF FACT

Throughout the rating period on appeal, the veteran's left 
knee disability has been productive of complaints of pain; 
objectively, the evidence shows flexion to no worse than 135 
degrees, and extension to 0 degrees, with an estimated 10 
degree loss of function with acute flare of pain.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
chondromalacia patellae, of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (as amended), 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes (DCs) 5299-5257 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

Moreover, VA General Counsel, in a precedential opinion 
(VAOPGCPREC 23-97), held that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257.  The General Counsel stated that when a knee 
disorder was already rated under DC 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under DC 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa.  
In addition, the General Counsel has also held that separate 
ratings may be granted based on limitation of flexion (DC 
5260) and limitation of extension (DC 5261) of the same knee 
joint.  VAOPGCPREC 09-04.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2007).

The Veterans Claims Court has held that the RO must analyze 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the Veterans Claims Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  Actually painful, unstable, or malaligned 
joints, due to healed injury, are as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  See 38 C.F.R. § 
4.59.

The Board has reviewed all of the evidence in the veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

At the outset, the Board notes that the veteran's current 
appeal stems from an initial rating assignment.  As such, the 
claim requires consideration of the entire time period 
involved, and contemplates staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999). 

Throughout the rating period on appeal, a 10 percent 
evaluation is in effect for the veteran's left knee 
disability.  She contends that her symptoms are of such 
severity as to warrant an increased rating.  

In order to warrant a rating in excess of 10 percent, the 
evidence must show the following:

*	X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations- not to be 
combined with limitation of motion (20 percent under 
DC 5003); 
*	ankylosis of the knee in favorable angle in full 
extension or in slight flexion between 0 and 10 
degrees (30 percent under DC 5256);
*	moderate recurrent subluxation or lateral instability 
(20 percent under DC 5257);
*	dislocated semilunar cartilage with frequent episodes 
of locking, pain, and effusion into the joint (20 
percent under DC 5258);
*	limitation of flexion to 30 degrees (20 percent under 
DC 5260); or
*	limitation of extension to 15 degrees (20 
percent under DC 5261).

After a careful review of the medical evidence of record, the 
Board finds that a rating in excess of 10 percent for a left 
knee disability is not warranted for any period of the claim.  

First, although there is a December 2005 X-ray confirming the 
veteran's diagnosis of chondromalacia of the patellofemoral 
joint space, arthritis was not diagnosed.  Therefore, there 
is no basis for a higher rating or a separate compensable 
rating for arthritis under DC 5003.

Next, the objective evidence must show ankylosis in favorable 
angle in full extension or in slight flexion between 0 and 10 
degrees (30 percent under DC 5256).  The Board finds that 
ankylosis is not present in the veteran's left knee. As set 
forth above, flexion of the left knee was reported from 0 to 
140 (July 2006 VA examination), and most recently as 0 to 135 
(September 2007 VA outpatient treatment report).  Extension 
has been reported as 0 degrees (July 2006 VA examination).  
Therefore, the Board can find no basis under DC 5256 to grant 
an increased rating in excess of 10 percent for her left knee 
based on ankylosis.

Next, the objective evidence must show moderate recurrent 
subluxation or lateral instability (20% under DC 5257).  A 
December 2005 private orthopedic treatment report noted that 
the veteran complained of feeling that her knees were going 
to give way when going down stairs.  The treatment report 
indicated that upon physical examination the veteran's 
ligaments in her knee appeared to be stable.  It was further 
noted that her patella had a tendency to slip to the lateral 
side, and was hypermobile to the lateral side. 

Upon VA examination in July 2006 it was noted that ligament 
stability was 2 degrees with lateral collateral ligament 
laxity noted.  Gait was interpreted as normal and McMurray's 
sign was negative.  An August 2007 VA physical therapy 
outpatient treatment record noted that the veteran had left 
knee strength of 5/5.  Another VA outpatient treatment record 
from August 2007 noted complaints by the veteran of her knees 
giving out at times. 

A September 2007 VA outpatient treatment report, however, 
indicated that there was no laxity on valgus, varus stress, 
negative Lachman's test, and negative anterior drawer.  
Therefore, as no more than slight recurrent subluxation or 
lateral instability is shown, the Board can find no basis 
under DC 5257 to grant the veteran an increased rating in 
excess of 10 percent for her left knee.

Further, the Board notes that the evidence does not show 
cartilage dislocation, a threshold component necessary to 
receive a separate rating pursuant to DC 5258.  As such, a 
separate rating under DC 5258 is not for application. 

With respect to limitation of flexion and/or extension, left 
knee flexion was reported as 0 to 140 (July 2006 VA 
examination), and most recently as 0 to 135 (September 2007 
VA outpatient treatment report).  Extension was reported as 0 
degrees (July 2006 VA examination).  Flexion of 0 to 140 
degrees and extension to 0 degrees are considered 
anatomically normal.  38 C.F.R. § 4.71a, Plate II.  

While some limitation of flexion was noted for the left knee 
in a September 2007 VA outpatient treatment report, the 
evidence does not support a rating in excess of 10 percent 
under DCs 5260 and 5261 for her left knee disability.  
Flexion of the left knee has not been shown to be limited to 
30 degrees in order to warrant a 20 percent rating under DC 
5260.  Likewise, the medical evidence shows that she has full 
extension of her left knee, and, therefore, does not meet the 
criteria for a higher rating under DC 5261. 

The range of motion findings detailed above do not support 
the next-higher 20 percent evaluation for either flexion or 
extension of her left knee.  However, the Board notes that, 
in rating musculoskeletal disabilities, it is appropriate to 
consider additional limitation of function due to factors 
such as pain, weakness, incoordination and fatigability.  See 
38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  

Specifically, 38 C.F.R. § 4.45(f) states that "[p]ain on 
movement, swelling, deformity or atrophy of disuse" as well 
as "[i]nstability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing" are 
relevant considerations for determination of joint 
disabilities.  Painful motion is considered limited motion at 
the point that the pain actually sets in.  See VAOPGCPREC 9-
98.  

In this case, even with such considerations of additional 
functional impairment of knee pain and difficulty standing or 
walking, the evidence still does not show a limitation of 
motion that more nearly approximates the criteria for the 
next higher rating for the left knee.  

Specifically, the July 2006 VA examination report noted that 
the pain associated with the veteran's knee disability caused 
her to be unable to walk more than 15 to 20 minutes, ascend 
or descend stairs, kneel or squat.  The examiner further 
indicated that the veteran had not lost any physician-
sanctioned workdays secondary to flares or incapacitation, 
and went on to note that "it is my estimation that this 
servicewoman will have a 10-degree loss of function with 
acute flare of pain, but the exact degrees of dysfunction are 
not clinically possible."  

The July 2006 VA examination report also noted tenderness to 
the patella, anserine bursa, and the lateral tibial plateau.  
Crepitus of 3+ was also documented.  Treatment records 
indicate use of a knee brace by the veteran to cope with 
pain.  Nevertheless, based on these findings, she has 
demonstrated a significant range of motion in her left knee 
even considering functional limitation due to pain.  

A limitation of flexion to 30 degrees is required to obtain a 
20 percent rating under DC 5260.  While the veteran has 
experienced pain when walking more than 15 to 20 minutes, 
ascending or descending stairs, kneeling or squatting, her 
reported flexion as noted in a July 2006 VA examination 
report and most recently in a September 2007 VA outpatient 
treatment report is no worse than 135 degrees.  Moreover, the 
clinical findings indicate that she has full extension of her 
left knee.  Therefore, even considering pain, she does not 
meet the rating criteria for a higher rating of 20 percent 
under either DC 5260 or DC 5261.

In addition, as the veteran's left knee disorder does not 
have limitation of motion which meets the criteria for a zero 
percent rating under either DC 5260 or DC 5261, and X-ray 
findings fail to confirm arthritis involving 2 or more major 
joints or 2 or more minor joint groups, a separate rating 
under DC 5003 is not warranted.

In conclusion, the Board finds that the veteran's left knee 
disability has not manifested symptomatology that more nearly 
approximates the criteria required for a rating in excess of 
10 percent. 

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2007), but finds no evidence that the veteran's 
left knee disability has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of these disabilities.   

Moreover, the scheduler rating criteria for joint 
disabilities, such as the knee, contemplate not only 
limitation of motion but other limitations due to factors 
that include pain, swelling, deformity, atrophy, instability 
of station, disturbance of locomotion, and interference with 
sitting, standing and weight-bearing.  38 C.F.R. § 4.45(f).  
Therefore, the rating criteria by its nature essentially take 
into account the effect of the veteran's disability on her 
ability function in the workplace.  Hence, assignment of an 
extra-schedular evaluation is not warranted in this case.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim arises from her disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's private and VA treatment records, and in 
July 2006, she was afforded a formal VA examination. The 
Board finds that no additional assistance is required to 
fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 


ORDER

A rating in excess of 10 percent for chondromalacia patellae 
of the left knee is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


